Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 5 to the Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 par value, of Healthways, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:June 4, 2014 North Tide Capital Master, LP By: North Tide Capital GP, LLC, its General Partner By: /s/ Conan J. Laughlin Name: Conan J. Laughlin Title: Manager North Tide Capital, LLC By: /s/ Conan J. Laughlin Name: Conan J. Laughlin Title: Manager /s/ Conan J. Laughlin Conan J. Laughlin
